 

 

Case 3:18-cv-00069-DHB-BKE Document 75 Filed 08/19/20 Page 1 of 2

FILED

U.S. DISTRIGT COURT
IN THE UNITED STATES DISTRICT COURT FOR PHRUSTA DIV.
SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION 20AUG 19 PH 3: 2b
TERRELL PORTER, * CLERK
* $0. nth OF GA.
Plaintiff, *
*
v. * CV 318-069
*
DEPUTY SHERIFF ANTHONY WRIGHT, *
in his individual capacity; *
SHERIFF LARRY DEAN, in his *
official capacity; and LAURENS *
COUNTY, GEORGIA, *
*
*

Defendants.

ORDER

Presently pending before the Court is a motion to enforce the
settlement agreement. Defendants also sought the production of
numerous documents in connection with the deposition of Mr. Spears,
Plaintiff’s former counsel.! These documents are under in camera
review with respect to Plaintiff’s claims of privilege.

In responding to the motion to enforce the settlement
agreement, Plaintiff, through counsel, has put his capacity to
contract at issue. He argues that he was mentally incapable of
contracting, and therefore no settlement agreement could have been

reached. Thus, Plaintiff’s competency has become a focal point in

 

1 Mr. Spears moved to withdraw as attorney for Plaintiff following
Plaintiff’s hiring of Ms. Brown. That motion remains pending.
Indeed, questions exist regarding the competency of Plaintiff to
fire his original lawyers, to hire their replacements, or to
dispose of the case through a negotiated settlement.

 
 

 

Case 3:18-cv-00069-DHB-BKE Document 75 Filed 08/19/20 Page 2 of 2

the Court’s inquiries regarding this matter that is contested yet
beyond the merits of the case.

To facilitate further exploration and to shed light on the
issue of Plaintiff’s competency, IT IS HEREBY ORDERED that the
Parties shall submit to the Court all of Plaintiff’s medical
records in their possession in legible form within seven (7) days
of this Order.2 The Clerk shall retain the records for the Court’s
review without filing them on the docket.

Further, the Parties are invited to contemporaneously submit
a joint, written, and neutral account of the facts and
circumstances giving rise to Plaintiff’s claims. In this neutral
background statement, no advocacy or argument as to Mr. Porter’s
mental capacity or as to liability will be considered.

ORDER ENTERED at Augusta, Georgia, this / day of August,

2020.

  

 

UNITED Stas DISTRICT JUDGE

 

2 All too often parties and their counsel in other cases have
responded to similar directions by submitting incomplete,
disorganized, or unreadable document copies. Counsel are
admonished to ensure that documents submitted hereunder are useful
to the examiner.

 
